                                                                                              FILED
                                                                                          U.S. DISTRICT COURT


                                                                                         SEP - y 2019


                                                                                        '~'-"
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                     cASE rruMBEx
                                                    PLAINTIFF
                              v.                                       CR19-00499 DOC
  FRANCISCO JAVIER NERI,
                                                                     ORDER OF TEMPORARY DETENTION
                                                                       PENDING HEARING PURSUANT
                                              DEFENDANT(S).               TO BAIL REFORM ACT


     Upon motion of Defendant                                           ,IT IS ORDERED that a detention hearing
is set for      September 23.2019                                       , at 2:00      ❑a.m./ ~p.m. before the
Honorable Douglas F. McCormick                                          , in Courtr om   6B

    Pending this hearing, the defendant shall be held in custody by the United tates Marsh or
                                                    ~ ~                      an Produced for e hearing•
                        (Other custodial officer)




Dated:       September 9, 2019                                  F.
                                                    U.S.                        Judge




                    ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                              Page 1 of 1
